DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.
 
Status of Claims
This action is in reply to the amendments and remarks filed on 07 September 2021.
1, 5, 6, 52, 54-55, 58, 60-61 have been amended. 
Claims 2-3, 9-51 have been previously canceled. 
Claims 1, 4-8, 52-63 are currently pending and have been examined.
Claims 1, 4-8, 52-63 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the claimed invention is directed to a technical improvements to a computer-networked system and technology.  Applicant submits 
When determining whether the recited judicial exception is integrated into a practical application of that exception, The Patent Office:  (a) identifies whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluates those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception. In claim 1, the additional elements include the limitations “processor,” “computer”.  
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
Applicant argued that the amended claims are eligble under Step 2A of Alice because they are clearly directed to a specific technological improvement that addresses computer-netwrok0centric problem.  Examiner respectfully disagrees.  Applicant argued Bascom in the Arguments.  In Bascom, the claims were directed to the inventive concept of providing customizable Internet-content filtering which was found to transform the abstract idea of filtering content into a patent-eligible invention.  Although the underlying idea of filtering Bascom. 
The claims at hand are using a processor to analyze transactions, transaction time, financial devices used, and financial device holder behavior.  The claims are using a processor to analyze data.  There is no evidence that there is a specific improvement in the capabilities of the processor or computers.  The claims are solving a business problem to analyze a plethora of information.   The claims here do not recite an improvement for processors and computers and devices.  Determining which information to analyze, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply includes instructions to implement an abstract idea on a computer and does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
Considering claim 1 as a whole, then, the claims lack a technical solution to a technical problem like the claims in these cases.  Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application. More particularly, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation. Rather, claim 1 
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step B, Applicant submits that the claims are eligible under Step 2B because they recite “significantly more” than the abstract idea.  Examiner respectfully disagrees.
If the claims are directed to a patent-ineligible concept, we proceed to the “inventive concept” step.  For Step 2B we must look with more specificity at what the claim elements add, in order to determine whether they identify an inventive concept in the application of the ineligible subject matter’ to which the claim is directed.  We look to see whether there are any additional features in the claims that constitute an inventive concept, thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Those additional features must be more than well-understood, routine, conventional activity.
Appellant does not direct our attention to anything in the Specification that indicates the computer components perform anything other than well-understood, routine, and conventional functions, such as receiving data, looking up data in a database, attempting to execute commands, and storing data in a database.  The claims disclose using a processor to examine the financial device data.  The Specification does not explain that the processor is any more than a general purpose processor ( [0116] As used herein, the term "merchant system" may refer to one or more server computers, point-of-sale devices, online interfaces, third party hosted services, and/or the like that are used to complete transactions with one or more financial devices. The term merchant system may also refer to one or more server computers, processors, online interfaces, third party hosted services, and/or the like that are used to transmit and/or receive communications with issuer institutions, transaction service providers, . OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network); buySAFE, 765 F.3d at 1355 (computer receives and sends information over a network).
Therefore, because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Appellant’s’ Specification, as cited above. Claim 1 does not have an inventive concept because the claim, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 4-8, 52-63 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 52-63 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 52 is directed to a system comprising a series of components; and Claim 58 is directed to a non-transitory computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 4-8, 52-63, the independent claims (Claims 1, 52, and 58) are directed, in part, identifying and communicatively targeting financial devices to promote recurring transactions, the method comprising: receiving financial device data for a plurality of transactions associated with a plurality of financial devices over a sample time period, the financial device data comprising at least one of the following parameters for each financial device of the plurality of financial devices: transaction time, transaction count, transaction amount, merchant category, transaction type, or any combination thereof; identifying at least one target financial device from the financial device data based at least partially on at least one of the parameters having a value in a specified range for the at least one parameter, the value at least partially correlated with a propensity of the at least one target financial device to engage in recurring transactions, wherein identifying further comprises, for each financial device of the plurality of financial devices: determining a number of transactions completed in a period of time less than or equal to the sample time period; comparing the number of transactions completed to a predetermined threshold count; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device; receiving identification data of at least one target financial device holder associated with the at least one identified target financial device; 53Z3219.DOCxPage 2 of 17Application No. 16/612,547 Paper Dated: August 13, 2021 In Reply to USPTO Correspondence of June 15, 2021 Attorney Docket No. 8223-1907187 (2260US02)generating and transmitting at least one communication to the at least one target financial device holder; determining at least one reactive financial device holder from the at least one target financial device holder that was transmitted a 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “computer,” “a non-transitory computer-readable medium,” “financial devices,” “server computer,” “a system,” and “computer program product” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 4-8, 53-57, 59-63 directed to explaining more about the identification steps.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 52, 54-58, 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2014/0304130 A1) hereinafter Winters, in view of Rose et al. (US 2013/0226828 A1) hereinafter Rose, in view of Kern (US 2012/0246049 A1) hereinafter Kern.
Claims 1, 52, 58 
Winters discloses the following limitations:
 (Currently Amended) A computer-implemented method for identifying and communicatively targeting financial devices to promote recurring transactions, the method comprising: (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264]-[0266] [0253]-[0254].  Winters discloses generating an aggregated spending profile that examines various spending statistics of a user.  The data from the recurrent transactions is also examined.  Based on the user’s spending data, specific advertisement data is presented to the user (i.e., targeting credit cards or financial devices/mobile devices that have financial accounts on them).
 (a) receiving, with at least one processor, financial device data for a plurality of transactions associated with a plurality of financial devices over a sample time period, the financial device data comprising at least one of the following parameters for each financial device of the plurality of financial devices: transaction time, transaction count, transaction amount, merchant category, transaction type, or any combination thereof; (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264]-[0266] [0253] [0254].  Winters discloses each transaction record for a particular transaction provides information about a particular transaction, such as time, ID, the amount of the transaction, category of the merchant, consumer account information.).
 (b) identifying, with the at least one processor, at least one target financial device from the financial device data based at least partially on at least one of the parameters having a value in a specified range for the at least one parameter, the value at least partially correlated with a propensity of the at least one target financial device to engage in recurring transactions, (c) receiving, with the at least one processor, identification data of at least one target financial device holder associated with the at least one identified target financial device; 53Z3219.DOCxPage 2 of 17Application No. 16/612,547 Paper Dated: August 13, 2021 In Reply to USPTO Correspondence of June 15, 2021(see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] 
 Attorney Docket No. 8223-1907187 (2260US02) (d) automatically generating and transmitting at least one communication to the at least one target financial device holder; (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0253]- [0254] [0264][0266].  Winters discloses sending the targeted advertisement to the customer’s cellular device (a cellular device may be a financial device because financial accounts are found on user’s cellular devices).).
 (e) determining, with the at least one processor, at least one reactive financial device holder from the at least one target financial device holder that was transmitted a communication of the at least one communication in step (d) and that engaged in at least one new recurring transaction during a second sample time period;  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] [0266].  Winters discloses examining for any recurrent transactions.).
(f) based at least partially on the determination of the at least one reactive financial device holder, modifying a method of communication with the at least one target financial device holder; and 
repeating steps (b) through (f) at predefined intervals.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] [0266].  Winters discloses continuing to monitor the transactions.). 

Winters discloses the limitations shown above.  Winters fails to specifically disclose examining customer transaction information for parameters/criteria to evaluate against a threshold.
However, Rose discloses the following limitations: 
  (Currently Amended) A computer-implemented method for identifying and communicatively targeting financial devices to promote recurring transactions, the method comprising: (a) receiving, with at least one processor, financial device data for a plurality of transactions associated with a plurality of financial devices over a sample time period, the financial device data comprising at least one of the following parameters for each financial device of the plurality of financial devices: transaction time, transaction count, transaction amount, merchant category, transaction type, or any combination thereof;(see at least [0011]-[0017] [0025] [0034] [0042]-[0048] [0050]-[0057] [0064]-[0067].  Rose discloses systems and methods for evaluating alternative financial products.  Rose discloses evaluating customers based on various criteria and/or parameters in order to target specific customers who may set a threshold to be invited to migrate from a second financial product to a first financial product.  Rose discloses transaction history is evaluated.  A database holds customer information used to target a specific group of customers to be evaluated.). 
 (b) identifying, with the at least one processor, at least one target financial device from the financial device data based at least partially on at least one of the parameters having a value in a specified range for the at least one parameter, the value at least partially correlated with a propensity of the at least one target financial device to engage in recurring transactions, and based at least partially on the comparison, designating, with the at least one processor, the financial device as a target financial device of the at least one target financial device;  (c) receiving, with the at least one processor, identification data of at least one target financial device holder associated with the at least one identified target financial device; 53Z3219.DOCxPage 2 of 17Application No. 16/612,547 Paper Dated: August 13, 2021 In Reply to USPTO Correspondence of June 15, 2021  (see at least  [0011]-[0017] [0025] [0034] [0042]-[0048] [0050]-[0057] [0064]-[0067].   Rose discloses identifying customers by evaluating customers based on any number of criteria/parameters (e.g., parameters and/or criteria associated with various alternative products.  A pre-notice risk determination is performed for each customer.  Each customer will be compared to one or more thresholds to determine which customers are selected for migrating his financial products.). 
 Attorney Docket No. 8223-1907187 (2260US02) (d) automatically generating and transmitting at least one communication to the at least one target financial device holder; (see at least [0060] [0075] [0011]-[0017] [0025] [0034] [0042]-[0048] [0050]-[0057] [0064]-[0067].  Rose discloses that a notice will go out to the customers who meet the criteria and /or parameters that were evaluated to invite that customer to migrate his financial product.). 
 (e) determining, with the at least one processor, at least one reactive financial device holder from the at least one target financial device holder that was transmitted a communication of the at least one communication in step (d) and that engaged in at least one new recurring transaction during a second sample time period; (f) based at least partially on the determination of the at least one reactive financial device holder, modifying a method of communication with the at least one target financial device holder; and (see at least [0060] [0075] [0011]-[0017] [0025] [0034] [0042]-[0048] [0050]-[0057] [0064]-[0067]. Rose discloses that a migration notice may be communicated to the customers included in a set for migration to a targeted product.  Rose further discloses that the migration notices may include a wide variety of suitable  
repeating steps (b) through (f) at predefined intervals.  (see at least [0058] [0059] [0066] [0072] [0075] [0011]-[0017] [0025] [0034] [0042]-[0048] [0050]-[0057] [0064]-[0067].  Rose discloses that following modifications, a new sample of customers may be selected for evaluation.  Data may be periodically obtained in order to run evaluations, such as once a day, once a week, once a month, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzing recurrent transactions in order to send targeted advertisements pertaining to the customer’s spending habits of Winters to incorporate the teachings of  Rose and specifically disclose analyzing customer’s financial data against thresholds in order to determine if a customer should migrate his financial information to a different financial product because doing so would help evaluate alternative products for customer migrations.  This not only helps customers learn of new financial products, but also helps financial institutions move a customer from a free product to one of a fee-based alternative (see at least Rose [0002] [0003] [0012] [0014] [0040]).  

Winters/Rose disclose the limitations shown above.  Winters/Rose fail to specifically disclose examining the number of transactions compared to a predetermined threshold count.
However, Kern discloses the following limitations: 
(b) identifying, with the at least one processor, at least one target financial device from the financial device data based at least partially on at least one of the parameters having a value in a specified range for the at least one parameter, the value at least partially correlated with a propensity of the at least one target financial device to engage in recurring transactions, wherein identifying further comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a number of transactions completed in a period of time less than or equal to the sample time period; comparing, with the at least one processor, the number of transactions completed to a predetermined threshold count; and based at least partially on the comparison, designating, with the at least one processor, the financial device as a target financial device of the at least one target financial device; (see at least [ 0018] [0023] [0003] Claim 3; Claim 5; abstract. Kern discloses comparing a number of transactions that occur within a specific time period.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzing recurrent transactions in order to send targeted advertisements and financial products pertaining to the customer’s spending habits of Winters/Rose to incorporate the teachings of  Kern and specifically disclose examining the number of transactions compared to a predetermined threshold count because doing so would help ensure there is no money laundering and that a customer’s account is behaving as usual (see at least Kern [0002]- [0007]).  

Claims 5, 54, 60
Winters/Rose/Kern disclose the limitations shown above.  Further Winters discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction type parameter, and whereinare online transactions. (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] [0266] [0313].  Winters discloses identifying to which customer to send a targeted advertisement to (i.e., send a financial device since financial accounts are on customer’s cellular devices) includes examining 

Claims 6, 55, 61
Winters/Rose/Kern disclose the limitations shown above.  Further Winters discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction type parameter, and wherein the number of are face-to-face transactions(see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0235] [0236] [0264] [0266].  Winters discloses when analyzing the financial data, determine  a number of transactions completed in a physical store during a specific time period, compare the number of transactions completed to a predetermined threshold count, and designate a specific advertisement to be sent to the user (and the user’s cellular device) based on whether the user is in the targeted  number.  Financial data analyzed includes purchases in a brick-and-mortar store.). 

Claims 7, 56, 62
Winters/Rose/Kern disclose the limitations shown above.  Further Winters discloses:
 (Previously Presented) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction amount parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a total transaction amount for all transactions completed in a period of time less than or equal to the sample time period; comparing, with the at least one processor, the total transaction amount to a predetermined threshold amount; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] 0117] [0118] [0126] [0143] [0144] [0264]-[0266].  Winters discloses analyzing the transaction data in order to group customers who have spent a specific amount above a determined threshold.  An advertisement will be sent to that user in order to entice the customer to return and spend more at a later date.).

Claims 8, 57, 63
Winters/Rose/Kern disclose the limitations shown above.  Further Winters discloses:
 The computer-implemented method of claim 1, wherein the financial device data comprises at least the merchant category parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a total number of transactions completed in a period of time less than or equal to the sample time period with merchants being designated in one or more of the following merchant categories: retail, restaurant, utility, recreation, entertainment, or any combination thereof; comparing, with the at least one processor, the total number of transactions to a predetermined threshold count; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] 0117] [0118] [0126] [0143] [0144] [0264]-[0266].  Winters discloses determining a total number of transactions completed from the transaction data, comparing the number of transaction to a predetermined threshold count, and .

Claims 4, 53, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2014/0304130 A1) hereinafter Winters, in view of  Rose et al. (US 2013/0226828 A1) hereinafter Rose, in view of Kern (US 2012/0246049 A1) hereinafter Kern, in view of Ganesh et al. (US 6,192,377 B1) hereinafter Ganesh.
Claims 4, 53, 59
Winters/Rose/Kern disclose the limitations shown above.  Further Winters discloses:
 (Previously Presented) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction time parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a transaction time of a most recent transaction completed by the financial device; determining, with the at least one processor, a current time; comparing, with the at least one processor, the transaction time of the most recent transaction to the current time; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109] [0110] [0111] [0117] [0118] [0126] [0143] [0144] [0264]-[0266]).  Winters discloses a method of gathering and analyzing transaction data in order to send targeted advertisements to specific customers (which promotes a recurring transaction).  Transaction data is collected, stored, and analyzed in order to group customers into targeted groups in order to group customers into targeted groups in order to send a proper advertisement that appeals to that targeted group’s shopping behavior.  This transaction data is also analyzed in order to predict the probability of a repeated transaction (i.e., recurring 

Winters/Rose/Kern disclose the limitations shown above.  Winters/Rose/Kern fail to specifically disclose analyzing transaction times.
Yet, Ganesh discloses the following limitations:
The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction time parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a transaction time of a most recent transaction completed by the financial device; determining, with the at least one processor, a current time; comparing, with the at least one processor, the transaction time of the most recent transaction to the current time; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least column 4 line 66-column 5 line 15; column 7 lines 33-48; column 8 lines 27-33; column 9 lines 4-11.  Ganesh discloses transaction summary data is gathered that specifics multiples different times of transactions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the advertisement (i.e., recurring transaction) process of Winters/Rose/Kern to incorporate the teachings of Ganesh and specifically disclose analyzing the times of the transactions because doing so would ensure that the latest numbers were current (see at least Ganesh column 4 line 66-column 5 line 36; column 1 line 43-column 2 line 6; column 8 lines 27-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691 
                                                                                                                                                                                                       /HANI M KAZIMI/Primary Examiner, Art Unit 3691